SUMMARY ORDER
Plaintiff Cleophus D’Cruz appeals pro se from a decision of the District Court dismissing sua sponte his complaint against Kofi Annan and the United Nations organization, and other UN officials. We assume the parties’ familiarity with the facts, the issues on appeal and the procedural history.
Having carefully reviewed all of plaintiffs arguments, we affirm the District Court’s decision for substantially the same reasons set forth in the decision of the District Court. Insofar as plaintiff argues that the District Court’s sua sponte dismissal of his complaint violated his due process rights, his argument is without merit, as the District Court has the authority to dismiss a frivolous complaint sua sponte. See Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d 362, 364 (2d Cir.2000).
We have considered all of plaintiffs arguments on appeal and find them to be without merit. Accordingly, we hereby AFFIRM the judgment of the District Court.